Title: To George Washington from Charles Stewart, 27 September 1781
From: Stewart, Charles,Blaine, Ephraim
To: Washington, George


                  
                     Copy
                     Sir
                     Williamsburgh 27th Septr 1781
                  
                  The Rum on hand and on the Way from Elk, with twenty five Hhds to be sent by Mr Morris, & fifty Hhds to be sent from the State of Maryland, will last twenty two days allowing ten pr Ct for wastage in Boating Carting &c.—therefore suppose the whole to arrive, which is by no means certain, the Troops will want about the 18th of October.  but it appears to us that during the Seige double allowance will be wanted for the Troops especially those in Trenches, and as so many are daily falling sick, if Mr Morris can send fifty Hhds more, it may be of most singular service.  We have the honor to be with the greatest Respect Your Excellency’s Most Obedt & Most Humbe Servants
                  
                     Ephm Blaine C.G.P.
                     Charls Stewart C.G. Issues
                  
               